1




CONVENIENCE TRANSLATION




Agreement Company Pensions


Between


Mr. Sanjiv Lamba, born on 12 September 1964
resident:    11 Greenwood Walk, Singapore 289103
Pers. Id:    2004153
- hereinafter the "Contractual Party" -


and


Linde Aktiengesellschaft
- hereinafter the “Company” -


as well as


Linde Holding GmbH
- hereinafter the "Engaging Entity " -






Preamble


The Contractual Partner is engaged by the Company since 15.11.1989 and his
engagement with the Company shall end as of 30.09.2019 (“Termination Date”) in
order to change the engaging entity. The Company has granted the Contractual
Partner a direct pension commitment pursuant to sec. 12 of his service agreement
dated 09.03./04.04.2011 (“Pension Commitment”). The obligation, resulting from
the Pension Commitment, to make certain pension payments upon occurrence of a
pension event (“Pension Entitlements”) shall be transferred to the Engaging
Entity with exonerating effect.


The Company has entered into a trust agreement (“Contractual Trust Arrangement”)
dated 8/9 May 2017 with Linde Vorsorge Aktiv Fonds e.V. (“Trust”), under which
the Trust – as trustee - undertakes to secure the Pension Obligations as well as
pension commitments towards other pension beneficiaries (together the “Pension
Entitlements”) against an insolvency by way of a so called contractual trust
arrangement (“CTA”). In this context, the Company has transferred


92410576v1

--------------------------------------------------------------------------------

2




certain assets (“Trust Assets”) to the Trust which are dedicated to provide for
a funding and to securing the Pension Entitlements. The Engaging Entity shall
voluntarily continue the funding and securing of the Pension Obligations under
an own CTA.


Now, therefore, the parties agree upon the following:


1.
As from the day subsequent to the Termination Date, the Engaging Entity enters
into the Pension Commitment as well as the Pension Obligations resulting
therefrom pursuant to sec. 4 of the German Act on Company Pensions (BetrAVG)
with exonerating effect and with the proviso that the complete time of service
which the Contractual Partner performed at the Company is deemed to count as
time of service at the Engaging Entity in respect of both, the existence of the
Pension Commitment and the amount of the Pension Obligations.



2.
As compensation for the assumption of the Pension Obligations by the Engaging
Entity, the Company undertakes to ensure that trust assets shall be transferred
from the CTA of the Company to the CTA of the Engaging Entity, whereby the value
of the assets to be transferred shall be the value of the Trust Assets times the
amount of Pension Obligations allocated to the Contractual Partner and divided
by the total amount of pension obligations (as relevant under the Contractual
Trust Arrangement).



3.
The Engaging Entity is obliged to continue the pension commitment referred to in
sec. 1 hereof without changes.



4.
The Contractual Partner agrees to the transfer and assumption of the Pension
Commitment by the Engaging Entity with exonerating effect. The Contractual
Partner declares irrevocably that with the settlement of this agreement, no
further pension entitlements pursuant to the German Act on Company Pensions
exist towards the Company. As a precaution, the Contractual Partner herewith
explicitly waives all pension entitlements towards the Company.



5.
In the case that the Contractual Partner or his dependents nevertheless make any
claim under the Pension Commitment against the Company, the Engaging Entity is
obliged to reimburse to the Company all costs resulting from the claim and to
indemnify and hold harmless the Company from any and all obligations resulting
from such claim, whereby it shall be the Company’s choice whether by payment to
the Company, to the Contractual Partner or his dependents or to any third party
as determined by the Company.



6.
Any amendments or supplements to this agreement shall require written form to be
valid. The same shall apply in respect of a waiver of the requirement of written
form.



92410576v1

--------------------------------------------------------------------------------

3






7.
Should any provisions of this agreement be or become invalid, the remaining
provisions shall remain unaffected thereby. Instead of the invalid provision as
well as in case of any gaps in this agreement, an adequate regulation is to be
agreed upon which comes as close as possible to the parties’ commercial
intention or which comes as close as possible to what the parties would have
agreed upon if they had thought of the matter in the first place, respectively.



8.
German statutory law shall apply for any disputes concerning the validity of
this agreement as well as concerning any claims and rights resulting from or in
connection with this agreement. The place of jurisdiction shall be the seat of
Linde Holding GmbH.





Pullach, 20/12/2019                /s/ Christoph Hammerl
Place, Date                    Linde Aktiengesellschaft


Pullach, 20/12/2019                /s/ Christoph Hammerl
Place, Date                    Linde Holding AG


Singapore, 20/12/2019            /s/ Sanjiv Lamba
Place, Date                    Sanjiv Lamba




92410576v1